Citation Nr: 0429728	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as a result of exposure to Agent Orange.  

2.  Entitlement to service connection for a bilateral leg and 
foot condition, claimed as secondary to type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The RO denied service connection for type 
II diabetes mellitus and for a bilateral leg and foot 
condition secondary to type II diabetes mellitus.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  In May 2004, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

2.  The veteran served in Korea from December 1969 to January 
1971.

3.  The veteran's diabetes mellitus did not originate in 
service or become manifest within one year of his discharge 
therefrom.

4.  The veteran is not service-connected for any disability.

5.  The veteran's bilateral leg and foot condition did not 
originate in service or become manifest within one year of 
his discharge therefrom.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service and may not be presumed, on any basis, 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  A bilateral leg and foot condition was not incurred in or 
aggravated by service and is not due to or the proximate 
result of or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In the instant case, the record reflects that VA has made 
reasonable efforts to notify the veteran and his 
representative of the information and medical and lay 
evidence necessary to substantiate his claims.  In a March 
2002 letter, VA informed the veteran and his representative 
of the information and evidence necessary to substantiate his 
claims.  Additionally, the veteran was provided with a copy 
of the appealed September 2002 rating decision and August 
2003 Statement of the Case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, 
in the March 2002 letter, VA asked the veteran to identify 
all healthcare providers that have treated him for his 
claimed conditions so that VA could request records from them 
on his behalf.  Additionally, VA informed the veteran that VA 
would obtain relevant records from the military and any VA 
facilities, and help obtain relevant medical records from 
non-VA providers, but that the veteran must provide enough 
information so that VA could request them on his behalf.  
Furthermore, VA informed the veteran that it is his 
responsibility to ensure that VA receives all the evidence 
necessary to support his claims.  Moreover, VA asked the 
veteran to inform VA of any additional information or 
evidence concerning his appeal.  

For the above reasons, the Board finds that the RO's notice 
March 2002 substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of the VA and claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (pre-
adjudicatory notice and the content of the notice 
requirement, pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical and personnel records, post-service 
private medical records, and assertions made by the veteran 
and his family in support of his claims.  The Board notes 
that, to a request for the veteran's dates of service in 
Vietnam, the National Personnel Records Center (NPRC) 
responded that the document or information requested is not a 
matter of record.  In addition, the Board observes that all 
available service records have been obtained.  Moreover, in 
April 2002, the veteran indicated that he had no further 
evidence regarding his claims.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims on the 
basis of the current record poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic, 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

Service connection may also be established for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Type II Diabetes Mellitus

Factual Background

Service medical records contain no reference to type II 
diabetes mellitus.

The veteran's DD Form 214 indicates that the veteran had no 
Vietnam service.

Upon a request to furnish the veteran's dates of service in 
Vietnam, the NPRC responded that the document or information 
requested is not a matter of record.  

Service personnel records show an October 1969 entry 
indicating that the veteran was en route to the Republic of 
Vietnam, but the entry was crossed out.  Records then 
indicate that the veteran was en route to Korea in November 
1969 and that he was stationed in Korea from December 1969 to 
January 1971.

A September 1970 Special Order from the Department of the 
Army indicates that hazardous duty was required to be 
performed/terminated by the veteran.  

An August 2002 letter from the U.S. Armed Services Center for 
Unit Records Research states that herbicides were used in 
Korea between 1967 and 1969 along the southern boundary of 
the DMZ (demilitarized zone).  The letter also states that no 
U.S. personnel are known to have been actually involved in 
their application.  The letter further states that Agent 
Orange was used from April to August 1968.  

Private medical records from November 2000 to February 2002 
reflect treatment for diabetes mellitus.  

A March 2002 letter from a private physician states that the 
veteran has type II diabetes mellitus.

A September 2003 letter from the veteran's spouse states that 
the veteran was in Vietnam for several days awaiting a change 
in his orders for him to be transferred to Korea because his 
brother was already in Vietnam.  She also submitted three 
photographs, one of which allegedly shows the airport in 
Vietnam where the veteran was staying, along with copies of 
Vietnamese currency that he had sent her.  She also states 
that she remembers receiving a call from the veteran telling 
her that his orders had been changed to Korea and that he was 
waiting in Vietnam to be transferred to Korea, and how 
relieved she was when his orders were changed.

A September 2003 letter from the veteran's mother states that 
the veteran's orders had been changed and that he had to wait 
in Vietnam for several days before being transferred to 
Korea, where he spent most of his time on the DMZ.  She also 
states that she strongly believes that the veteran's diabetes 
and other medical problems have a connection to his exposure 
to Agent Orange.  

The record also contains two articles on Agent Orange 
exposure in Korea's DMZ.

Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

The veteran contends, in essence, that he has type II 
diabetes mellitus as a result of exposure to Agent Orange 
while stationed in Vietnam for several days and then serving 
in Korea near the DMZ.  In this regard, the Board observes 
that the veteran does not contend that his diabetes mellitus 
was incurred in or aggravated by service.  

After a careful review of the record, the Board finds that 
the veteran did not serve in Vietnam as contemplated by 38 
C.F.R. § 3.307(a).  See VAOPGCPREC 27-97; 62 Fed. Reg. 
63,603-05.  In this regard, the Board finds the statements by 
the veteran and his family concerning his time in Vietnam to 
be unsupported by the evidence of record.  The Board also 
acknowledges the veteran's testimony at the May 2004 Board 
hearing that he spent 2 days in Vietnam and that he took 
several pictures.  The Board observes, however, that the 
veteran's service personnel records, DD Form 214, and the 
response from the NPRC all indicate that the veteran did not 
serve in Vietnam.  The Board notes that the veteran's service 
personnel records show that his orders were changed, but they 
were changed in November 1969, prior to the alleged time 
spent in Vietnam in December 1969.  The Board also notes that 
his DD Form 214 specifically states that the veteran did not 
serve in Vietnam.  Thus, the Board concludes that the veteran 
was not present in Vietnam during service and is therefore 
not entitled to presumptive service connection for his 
diabetes mellitus for service in Vietnam.  The Board notes 
that, as the veteran is not claiming service connection for 
non-Hodgkin's lymphoma, the provisions of 38 C.F.R. § 3.313 
are not for application.  See 55 Fed. Reg. 43,123 (Oct. 26, 
1990).  

Furthermore, the Board observes that the veteran was en route 
to Korea in November 1969 and that he served in Korea until 
January 1971.  In this regard, the Board observes that the 
U.S. Armed Services Center for Unit Records Research stated 
that Agent Orange was used in Korea from April to August 
1968.  The Board also observes that the Department of Defense 
has recently confirmed the use of Agent Orange from April 
1968 to July 1969.  As such, the Board observes that Agent 
Orange was not used during the veteran's period of service in 
Korea.  Therefore, the veteran is not entitled to presumptive 
service connection for his type II diabetes mellitus for his 
service in Korea.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service medical records are negative for any complaints, 
treatment, or diagnosis of type II diabetes mellitus.  The 
earliest report of diabetes mellitus of record is dated 
November 2000.  The veteran testified that he was diagnosed 
with diabetes mellitus in 1994, which still falls well 
outside of the presumptive one-year period for chronic 
diseases under 38 C.F.R. § 3.307.  The foregoing evidence 
shows that the disorder was not present during service or 
first manifested to a compensable degree during the one-year 
presumptive period following the veteran's discharge from 
service.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  There 
is also no competent medical evidence that relates the 
currently diagnosed diabetes mellitus to military service.  
Accordingly, service connection on a direct or presumptive 
basis is not warranted.  

The Board acknowledges the contentions of the veteran and his 
family that his type II diabetes mellitus is related to 
service, specifically to exposure to Agent Orange.  In this 
regard, the Board observes that they, as laypersons, are not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for type II diabetes mellitus, to include 
as a result of exposure to Agent Orange; the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Leg and Foot Condition Secondary to Type II 
diabetes mellitus

Factual Background

Service medical records show no complaints of or treatment 
for a bilateral leg and foot condition secondary to type II 
diabetes mellitus.  

As discussed above, private medical records confirm a 
diagnosis of type II diabetes mellitus.

A March 2002 letter from a private physician states that the 
veteran has diabetic neuropathy that causes pain in his legs.  

Analysis

In light of the above conclusion that service connection is 
not warranted for the veteran's type II diabetes mellitus, 
entitlement to a bilateral leg and foot condition secondary 
to type II diabetes mellitus is not warranted.  See 38 C.F.R. 
§ 3.310(a); Allen, 7 Vet. App. 439.  

The fact that the veteran is not entitled to service 
connection on a secondary basis does not preclude an 
evaluation as to whether the veteran is entitled to service 
connection on a direct basis or entitled to presumptive 
service connection for a chronic disease.  Combee, 34 F.3d 
1039.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of a bilateral leg and foot condition 
secondary to type II diabetes mellitus.  The earliest report 
of record is dated March 2002.  The veteran testified that he 
was diagnosed with diabetes mellitus in 1994, which again 
falls well outside of the presumptive one-year period for 
chronic diseases under 38 C.F.R. § 3.307.  The foregoing 
evidence shows that the disorder was not present during 
service or first manifested to a compensable degree during 
the one-year presumptive period following the veteran's 
discharge from service.  38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).  There is also no competent medical evidence that 
relates the currently diagnosed diabetic neuropathy to his 
military service.  Accordingly, service connection on a 
secondary, direct or presumptive basis is not warranted.  


ORDER

Service connection for type II diabetes mellitus, to include 
as a result of exposure to Agent Orange, is denied.

Service connection for a bilateral leg and foot condition, to 
include as secondary to type II diabetes mellitus, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



